
	

114 HR 708 IH: BOTS Act
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 708
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mrs. Blackburn (for herself, Mr. Cohen, Mr. Cooper, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit, as an unfair and deceptive act or practice in commerce, the sale or use of certain
			 software to circumvent control measures used by Internet ticket sellers to
			 ensure equitable consumer access to tickets for any given event, and to
			 provide for criminal penalties for such acts.
	
	
 1.Short titleThis Act may be cited as the Better On-line Ticket Sales Act of 2014 or the BOTS Act. 2.Unfair and deceptive acts and practices relating to use of ticket access circumvention software (a)Conduct prohibitedIt shall be unlawful for any person—
 (1)to intentionally use or sell software to circumvent a security measure, access control system, or other control or measure on a ticket seller’s Internet website that is used by the seller to ensure equitable consumer access to tickets for any given event; or
 (2)to sell any ticket in interstate commerce knowingly obtained by that person or another in violation of paragraph (1).
 (b)Federal Trade Commission EnforcementA violation of subsection (a) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act.
 3.Civil actionAny person who suffers injury as a result of another person’s violation of subsection (a) of section 2, may bring a civil action against such person in a United States district court and may recover from such person damages for such injury plus $1,000 for each distinct use or sale of software in violation of paragraph (1) of such subsection or sale of a ticket in violation of paragraph (2) of such subsection that caused such injury, and reasonable attorneys’ fees and costs.
 4.Fraud in using or selling ticket access circumvention softwareChapter 47 of title 18, United States Code, is amended by adding at the end the following new section:
			
				1041.Fraud in using or selling ticket access circumvention software
 (a)Whoever— (1)intentionally uses or sells software to circumvent a security measure, access control system, or other control or measure on a ticket seller’s Internet website that is used by the seller to ensure equitable consumer access to tickets for any given event, or
 (2)sells any ticket in interstate commerce knowingly obtained by that person or another in violation of paragraph (1),shall be punished as provided in subsection (b).(b)The punishment for an offense under subsection (a) shall be punished by a fine of the greater of— (1)not more than $100 for each distinct use or sale of software in violation of paragraph (1) of subsection (a) or sale of a ticket in violation of paragraph (2) of such subsection, or
 (2)not more than $25,000,or by imprisonment for not more than five years, or by both such fine and imprisonment..  